United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Zedie E. Ramage, Jr., Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-767
Issued: July 3, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 25, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ February 7, 2006 merit decision denying her claim for employmentrelated disability between May 25, 2002 and June 6, 2003. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
disability between May 25, 2002 and June 6, 2003 due to the employment injuries accepted in
connection with her occupational disease claim.
FACTUAL HISTORY
On May 26, 2004 appellant, then a 30-year-old video coding systems technician, filed an
occupational disease claim (File No. 13-2107009) alleging that she sustained right shoulder, neck

and low back injuries due to performing the repetitive duties of her job, including sorting mail.1
The Office accepted that appellant sustained a right shoulder sprain, cervical strain and lumbar
sprain.2
In a May 18, 2004 report, Dr. William R. Work, an attending Board-certified family
practitioner, stated that appellant suffered from low back pain and neck spasms after she was
injured in a vehicular accident on March 10, 2001. Dr. Work indicated that, after appellant
returned to work in a limited-duty job in 2002, she began to experience the return of her pain
symptoms due to an aggravation of her preexisting condition in that “the work that she was doing
in a limited capacity was exacerbating her original injury.” He indicated that appellant’s
condition was chronic and she would not improve from “her current baseline to any great
extent.”
In an August 3, 2004 report, Dr. Work stated that appellant suffered from low back pain,
neck spasms and nerve damage in her right shoulder after she was injured in a vehicular accident
on March 10, 2001. He again noted that appellant experienced an exacerbation of her original
injury after returning to work in a limited-duty job in 2002 and indicated that she began working
as a video coding systems technician in June 2003. Dr. Work stated: “She was able to work for
a few months until the work conditions again aggravated her preexisting conditions of right
shoulder strain, cervical strain and lumbar strain. [Appellant] has not been able to work in that
capacity for some time now due to her pain being poorly controlled.” In clinical notes dated
between April 26, 2002 and May 29, 2003, Dr. Work detailed his treatments of appellant’s
medical problems. He diagnosed such conditions as cervicalgia, cervical radiculitis, low back
pain and recommended that appellant continue with physical therapy.
In a July 7, 2004 report, Dr. Thomas J. O’Laughlin, an attending Board-certified physical
medicine and rehabilitation physician, discussed appellant’s medical condition at that time and
recommended various treatment options, including physical therapy and trigger point injections.
The record also contains several notes in which Dr. O’Laughlin recommended that appellant stay
off work for various periods between January and August 2004 and the results of diagnostic
testing which he received in August 2004.
In a form report dated October 29, 2004, Dr. Work listed the history of injury as “struck
broadside at intersection on March 10, 2001” and indicated that this vehicular accident occurred
while appellant was working for the employing establishment. He stated that his findings were
spasms (knots) in the right side of the trapezius and paralumbar area on the right and diagnosed
cervicalgia and muscle spasms. Dr. Work stated that the diagnosed conditions were caused or

1

Appellant indicated that she noticed increased symptoms after she returned to work on February 9, 2002 as a
modified letter carrier. She stated that this job required lifting up to 25 pounds and delivering mail for five to six
hours per day. Appellant noted that on June 9, 2003 she began working in the light-duty position of video coding
systems technician, which required her to look at a computer screen for eight hours per day.
2

The Office previously accepted that appellant sustained a right shoulder sprain due to a March 10, 2001 workrelated vehicular accident (File No. 13-2023311). The Office accepted recurrences of disability due to the
March 10, 2001 injury in connection with forms filed in July 2001 and August 2004 (File Nos. 13-2036193
and 13-2115000).

2

aggravated by the March 10, 2001 work injury and noted that appellant was totally disabled from
May 25, 2002 to June 6, 2003.
On November 6, 2004 appellant filed a claim for compensation (Form CA-7) alleging
that she sustained disability between May 25, 2002 and June 6, 2003 due to the employment
injuries accepted in connection with the occupational disease claim she filed on her
May 26, 2004.3
In a May 20, 2005 decision, the Office denied appellant’s claim on the grounds that she
did not submit sufficient medical evidence to establish that she sustained disability between
May 25, 2002 and June 6, 2003 due to the employment injuries accepted in connection with her
occupational disease claim.
Appellant requested a hearing before an Office hearing representative. At the
November 15, 2005, she discussed the history of her employment injuries beginning with her
March 10, 2001 vehicular accident. Appellant discussed her work duties as a modified mail
handler and video coding systems technician and indicated that she has suffered continuous
medical problems since March 10, 2001.
In a decision dated and finalized February 7, 2006, the Office hearing representative
affirmed the Office’s May 20, 2005 decision. The Office hearing representative indicated that
appellant had a claim for disability between May 25, 2002 and June 6, 2003 due to the March 10,
2001 employment injury, which was being considered separately under the file for that injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act4 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.5 The medical evidence
required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty and
must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.6
3

The form bore the file number of the present claim, file number 13-2107009.

4

5 U.S.C. §§ 8101-8193.

5

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

6

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

ANALYSIS
On May 26, 2004 appellant filed an occupational disease claim alleging that she sustained
right shoulder, neck and low back injuries due to performing the repetitive duties of her job,
including sorting mail.7 Prior to filing her claim, appellant worked in limited-duty positions as a
modified mail handler and a video coding systems technician. The Office accepted that
appellant sustained a right shoulder sprain, cervical strain and lumbar sprain.8 On November 6,
2004 appellant filed a claim alleging that she sustained disability between May 25, 2002 and
June 6, 2003 due to the employment injuries accepted in connection with the occupational
disease claim she filed on May 26, 2004.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained disability between May 25, 2002 and June 6, 2003 due to the employment injuries
accepted in connection with her occupational disease claim.
Appellant submitted an October 29, 2004 form report in which Dr. Work, an attending
Board-certified family practitioner, listed the March 10, 2001 work-related vehicular accident
under the history of injury portion of the form and diagnosed cervicalgia and muscle spasms due
to that injury. Dr. Work stated that appellant was totally disabled from May 25, 2002 to June 6,
2003 due to the March 10, 2001 work injury. This report, however, is of little probative value on
the relevant issue of the present case in that he provided no opinion that appellant sustained
disability between May 25, 2002 and June 6, 2003 due to the right shoulder sprain, cervical
strain and lumbar sprain which were accepted in connection with the occupational disease claim
she filed on May 26, 2004.9 The Board notes that appellant’s claim for disability between
May 25, 2002 and June 6, 2003 due to the March 10, 2001 employment injury is being
considered separately under the file for that injury.
Appellant also submitted an August 3, 2004 report in which Dr. Work stated that she was
able to work for a few months after starting work in June 2003 as a video coding systems
technician “until the work conditions again aggravated her preexisting conditions of right
shoulder strain, cervical strain and lumbar strain.” Although Dr. Work suggested that appellant
sustained work-related disability a few months after June 2003, this apparent opinion relates to a
period that occurred after the claimed period of disability in the present case, May 25, 2002 and
June 6, 2003.10 The record also contains several notes in which Dr. O’Laughlin, an attending
7

Appellant indicated that she noticed increased symptoms after she returned to work on February 9, 2002 as a
modified letter carrier. She stated that this job required lifting up to 25 pounds and delivering mail for five to six
hours per day. Appellant noted that on June 9, 2003 she began working in the light-duty position of video coding
systems technician which required her to look at a computer screen for eight hours per day.
8

The Office previously accepted that appellant sustained a right shoulder sprain due to a March 10, 2001 workrelated vehicular accident.
9

See Charles H. Tomaszewski, 39 ECAB 461, 467-68 (1988) (finding that medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
10

In clinical notes dated between April 26, 2002 and May 29, 2003, Dr. Work detailed his treatments of
appellant’s medical problems. He did not provide any opinion on appellant’s ability to work during this period or
discuss the cause of her problems.

4

Board-certified physical medicine and rehabilitation physician, recommended that appellant stay
off work for various periods between January and August 2004. These notes also relate to a
period that occurred after the claimed period of disability in the present case.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained disability between May 25, 2002 and June 6, 2003 due to the employment injuries
accepted in connection with her occupational disease claim.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
February 7, 2006 decision is affirmed.
Issued: July 3, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

